Title: To James Madison from Stephen Sayre, 10 March 1802 (Abstract)
From: Sayre, Stephen
To: Madison, James


10 March 1802, Philadelphia. “Knowing, that I have not only deserved well of my country, but that my sufferings intitle me to high expectations, I cannot yet persuade myself to believe, that you will much longer leave me to lament the sacrifises I have made. … I ask to be replaced, in some degree, to that independence, which has been taken away, by the enemies of my country.… There are some situations which, I am confident, I can fill with honor to your choise—you must forgive me therefore, if I see others, who have less experience, & slender pretensions, when compared to mine, repeatedly prefer’d, in filling the list of preferment, & patronage.… Be pleased to look back … & conscientiously say, that all the appointments, even in your own department, have been decided, by the weight of superior talents, & fitness for office?—in other departments, the world knows they were not. Are you resolved, seriously, & rigidly, to pursue your maxim, well express’d in your letter, you did me the honor to write, on my return from Washington—if you are, I am more than confident, that I cannot be long neglected.… I beseech you to believe, that your best friends, who know me, in this city, are astonish’d, & deeply lament, the apathy of an administration, who may be said, to be of their own election, in the long neglect of men, who ought to be remember’d, & that those who deserve execration are still continued in the most honorable, & profitable employments—the friends of the President excuse him by presuming he is govern’d by the disposition of his Ministers.… I do not pretend to know, how far, or in what cases Mr Jefferson leaves the choise of public servants to the heads of departments—I recollect however, that he refer’d me to yourself, when I had the favor of a conversation in your office. No arrangements having then been made—I return’d without complaining; resolved to wait, till you had fair opportunity of gratifying my hopes. … As to any immoral action, tending to dishonor—I never have committed one.… Must I then suppose myself wanting in talents? I had not this character in England—men of the first capacity, & highest reputation did not think it degrading to call me their friend—most men there, thought it an honor.… I cannot conclude this letter without saying, I think it hard, indeed, that you will not inform me, whether I may, or may not expect, some employment. Presuming you must, ’er this know your own intention, as well as that of the President—there can be no state of the mind so unpleasant as that of uncertainty & suspence. You will therefore do me a favor, to inform me what I ought to expect.”
 

   
   RC (DLC). 4 pp.



   
   For Sayre’s claims for compensation and patronage from the government for his Revolutionary War services, see his letters to JM of 16 May, 9 June, and 21 and 30 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:186–87 and n. 1, 284–87, 2:190–91, 213).



   
   JM to Sayre, 23 May 1801 (not found, but calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:226).


